NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                            April 28, 2015

      Hon. J. Rolando Olvera Jr.                     Hon. Carlos E. Hernandez Jr.
      Presiding Judge, 5th Administrative            Attorney at Law
      Judicial Region                                200 E. Cano Street
      200 N. Almond St.                              Edinburg, TX 78539
      Alice, TX 78332                                * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                     Hon. Tiffany Cox
      Hon. J. R. 'Bobby' Flores                      Ogletree, Deakins, Nash,          Smoak        &
      139th District Court                           Stewart
      Hidalgo County Courthouse                      2700 Weston Centre
      100 N. Closner                                 1200 E. Pecan Street
      Edinburg, TX 78539                             San Antonio, TX 78205-1551
      * DELIVERED VIA E-MAIL *                       * DELIVERED VIA E-MAIL *

      Hon. Laura Hinojosa                            Hon. Lawrence D. Smith
      District Clerk                                 Ogletree, Deakins, Nash,          Smoak        &
      100 N Closner - 1st Floor                      Stewart
      Edinburg, TX 78539                             2700 Weston Centre
      * DELIVERED VIA E-MAIL *                       1220 East Pecan Street
                                                     San Antonio, TX 78205
                                                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00160-CV
      Tr.Ct.No. C-6316-13-C
      Style:    In re Brenntag Southwest, Inc.


              Enclosed please find the opinion issued by the Court on this date.

                                                 Very truly yours,


                                                 Dorian E. Ramirez, Clerk

      DER:ch
      Enc.